      Case 3:20-cv-11765-MGM Document 12-2 Filed 10/06/20 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                    )
 MASSACHUSETTS FAIR HOUSING                         )
 CENTER and HOUSING WORKS, INC.,                    )
                                                    )
                 Plaintiffs,                        )
                                                    )

                                                        Civil Action No.
  UNITED STATES DEPARTMENT OF                       )
  HOUSING AND URBAN DEVELOPMENT                     )
  and BEN CARSON, Secretary of the                  )
  Department of Housing and Urban                   )
  Development,                                      )
                                                    )
                 Defendants.                        )
                                                    )

                                 Declaration of Armen Merjian

       I, Armen H. Merjian, upon my personal knowledge, and in accordance with 28 U.S.C. §

1746(2), declare as follows:


       1.      I am over the age of eighteen. This declaration is made based on my personal

knowledge unless otherwise indicated.

       2.      I am the Senior Staff Attorney at Housing Works, Inc. ("Housing Works") and

Legal Director of the HIV Law Project, Inc., a part of Housing Works.

                                          Background

       3.      Housing Works is a not-for-profit corporation organized under the laws of the

State of New York with a principal place of business at 57 Willoughby St., Brooklyn, New York.

       4.      Housing Works is a community of people living with and affected by HIV/AIDS,

whose mission is to end the dual crises of homelessness and AIDS. Housing Works is deeply

committed to ensuring fair and affordable housing for marginalized, indigent, and low-income



                                                1
       Case 3:20-cv-11765-MGM Document 12-2 Filed 10/06/20 Page 2 of 6



communities. Founded in 1990,Housing Works provides a comprehensive array of services to

more than 30,000 homeless and low-income New Yorkers living with and affected by

HIV/AIDS .

       5.      Housing Works provides advocacy and comprehensive services consonant with its

mission,including legal services to help clients obtain housing and challenge discriminatory

housing policies and practices. Through its advocacy offices in New York City,Albany,New

York,Washington,D .C .,Puerto Rico,and Haiti,Housing Works fights for funding and

legislation to ensure that all people living with HI V/AIDS have access to quality housing,

healthcare,HIV prevention information,and other life-sustaining services,as well as legal

protections from discrimination. Housing Works also provides supportive services including

housing,healthcare,meals and nutritional counseling,mental health and substance use treatment,

job training,and legal assistance.

       6.      As part of its housing services,Housing Works operates twelve residences to

provide housing to eligible individuals living with HIV;people of transgender experience living

with HIV;single men and women with active substance abuse issues;single women living with

HIV and recently released from a correctional setting ;unstably housed LGBTQ youth living with

HIV;and families where the head-of-household is living with HIV.

       7.      Housing Works also provides free legal services to help clients obtain housing,

through its Legal Department and the HIV Law Project. For over two decades,Housing Works '

Legal Department has successfully prosecuted impact litigation on issues involving HIV/AIDS ,

homelessness,public benefits,and disability,housing and gender discrimination. In particular,

Housing Works has been at the forefront of challenging source of income and disability

discrimination in New York City 'shousing market.




                                                2
       Case 3:20-cv-11765-MGM Document 12-2 Filed 10/06/20 Page 3 of 6



        8.      By litigating disparate impact claims under the Fair Housing Act ("FHA"),

Housing Works has secured seminal legal decisions and successfully settled numerous cases

against some of the largest landlords in New York and around the country on behalf of New

Yorkers living with HIV/AIDS who rely upon public subsidies to secure and maintain their

housing.

                             The Deleterious Effect of the 2020 Rule

        9.      The 2020 Rule will frustrate Housing Works' ability to fulfil our mission of

eradicating systemic housing discrimination and creating inclusive communities because the

2020 Rule purports to arbitrarily — and unlawfully — raise the pleading standards that plaintiffs

must meet to bring disparate impact claims, a critical tool for providing legal relief and redress to

victims of housing discrimination. As New York's highest court has observed, "discrimination

is rarely so obvious or its practices so overt that recognition of it is instant and conclusive, it

being accomplished usually by devious and subtle means." 300 Gramatan Ave. Associates v.

State Div. of Human Rights, 45 N.Y.2d 176, 183 (N.Y. 1978) (citations omitted).

        10.     Often, the only way to combat "devious and subtle" discrimination is through

disparate impact analysis, which rightfully obviates the need to prove discriminatory intent. By

eviscerating the rules governing disparate impact claims, the 2020 Rule makes it difficult or

impossible for Housing Works to challenge this discrimination on behalf of our client

communities.

        11.     I have seen that, throughout the United States, open discrimination against

indigent and low-income individuals utilizing a government voucher or subsidy is rampant.

Such discrimination is often a proxy for other legally prohibited kinds of discrimination, such as

that based on race, ethnicity, national origin, or disability. Absent evidence of intentional

discrimination, disparate impact claims under the FHA have proven highly effective in


                                                    3
       Case 3:20-cv-11765-MGM Document 12-2 Filed 10/06/20 Page 4 of 6



combatting this discrimination, e.g., by demonstrating, as we have done, how refusals to accept

governmental vouchers have a disparate, discriminatory impact on disabled people, who

disproportionately rely upon such vouchers to secure and maintain the housing critical to their

health and wellbeing. The 2020 Rule will have a profoundly deleterious effect on the ability of

victims ofdiscrimination to challenge these practices, particularly given that the majority of

states in the country do not expressly prohibit source-of-income discrimination.

        12.    In New York, as in much of the country, there is a severe shortage of affordable

housing. With a homeless population of 60,000, there is a desperate need to combat

discrimination in all of its forms and open up the housing market to all New Yorkers in order to

end the homeless nightmare for so many. For those living with HIV and AIDS, housing is

particularly essential, for housing is healthcare, and people living with HIV and AIDS often

face tremendous obstacles to securing and maintaining stable housing. In addition to the human

costs, the financial burdens of denying housing to those living with HIV and AIDS are also great,

reflected in prolonged hospitalizations, frequent emergency room visits, and increased

transmission of the illness.

        13.    Eviscerating disparate impact analysis under the FHA will have disastrous and

immediate effects on this community. It will not only prevent indigent individuals from ending

their homelessness, exercising housing choice, and securing dignified housing for themselves

and their families, but it will increase the human and fiscal costs for those who are disabled or

living with maladies such as HIV/AIDS. In turn, this will increase hospitalizations and

emergency-room visits, increase transmission of HIV, and profoundly affect the health and

wellbeing of those who are indigent and living with the virus. In short, the 2020 Rule is not only

contrary to the law, but it contrary to public health and private dignity.




                                                  4
       Case 3:20-cv-11765-MGM Document 12-2 Filed 10/06/20 Page 5 of 6



        14.    The 2020 Rule makes itexceedingly difficult or impossible to meet pleading

standards,purporting to requiring proof heretofore secured through the discovery process. As a

result,perfectly valid,and consequential,claims of discrimination will be jettisoned for lack of

supporting information that can only be gleaned through discovery . This will only increase the

demand on Housing Works for both emergency and permanent housing,a demand that already

exceeds the supply,and will force the organization to divert scarce resources to providing a

home for individuals unable to exercise housing choice because of the 2020 Rule.

        15 .   To take but one more example,the 2020 Rule requires plaintiffs demonstrate that

the alternative practices in question serve the defendants 'identified interest "in an equally

effective manner without imposing materially greater costs on,or creating other material burdens

for,the defendant." 2020 Rule,Part 100 .500(c)(3 ).The introduction of a cost-based defense is

not only disturbing,but contrary to law :cost is not a defense to a claim of discrimination

        16 .   The moment that HUD implements the 2020 Rule,our clients will be precluded

from bringing perfectly valid claims of discrimination,and thus from seeking judicial redress

from the many neutral policies,e .g .,minimum income requirements and minimum credit scores

for those who,in fact,have no rental share on account of their full-rent subsidies or vouchers,or

only a proportionate rental share,that perpetuate housing segregation

        17 .In turn,this will make itnearly impossible for Housing Works to induce landlords

and brokers to end these practices,for the 2020 Rule will permit these actors to discriminate with




                                                  5
       Case 3:20-cv-11765-MGM Document 12-2 Filed 10/06/20 Page 6 of 6




impunity. This will, in short, cause immediate and irreparable harm to our communities.



Dated September 28, 2020




 rmen H. Merjian
Senior Staff Attomey, Housing Works, Inc.
Legal Director, HIV Law Project, Inc.




                                               6
